DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Palinski on 03/15/2022.
The application has been amended as follows: 
	Claims
	Claim 1 is amended according to the attached examiner’s amendment sheet.
	Claim 4 is cancelled.
Terminal Disclaimer
The terminal disclaimer, filed on 03/15/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application: 16/710,633 and U.S. Patent No. 10,537,114 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
	Claims 2-4, 6, and 9-18 are cancelled.
	In view of the amendment, filed on 03/15/2022, and the above examiner’s amendments, the following rejections are withdrawn from the previous office action, mailed on 10/21/2021.
Rejection of claims 1-5, 7-8, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Fay (US 4,957,425)
Rejection of claims 1-5, 7-8, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Lindee et al. (US 2012/0058213)

Response to Arguments
Applicant’s arguments, filed on 01/21/2022, with respect to allowability of the claimed subject matter have been fully considered and are persuasive.  Therefore, the previous rejections of claims 1, 4-5, 7-8, and 19-20 have been withdrawn. 
Allowable Subject Matter
Claims 1, 5, 7-8, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest a system for forming a food product from a food mass, as claimed in claim 1, comprising: a mold member with a multitude of cavities arranged in multiple rows in which the food mass is formed into the food product, each of the cavities comprise an opening with a geometrical shape; and a feed channel that feeds the food mass into the cavities, wherein the feed channel has an exit channel for each of the cavities in one of the rows, the exit channel having a cross section with a geometrical shape that corresponds with a geometrical shape of each of the cavities, wherein the system comprises an exchangeable insert positioned inside of the feed channel to reduce a width of the feed channel, the insert includes a sloped wall that tapers in a direction opposite a flow direction of the food mass so that the width of the feed channel, in a region of the feed channel where the insert is positioned, reduces along the flow direction of the food mass, and wherein the insert has a straight wall downstream of the sloped wall in the flow direction, wherein the insert has a straight wall downstream of the sloped wall in the flow direction.
The closest references of Fay (US ‘425) and Lindee et al. (US ‘213) fail to disclose an exchangeable insert positioned inside of the feed channel, wherein the insert includes a sloped wall that tapers in a direction opposite a flow direction of the food mass so that a width of the feed channel reduces along the flow direction of the food mass, and the insert has a straight wall downstream of the sloped wall in the flow direction. Therefore, claims 1, 5, 7-8, and 19-20 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754
03/18/2022